 1
 2
 3
 4
 5
 6
 7
 8
 9
                              UNITED STATES DISTRICT COURT
10
                            SOUTHERN DISTRICT OF CALIFORNIA
11
12
     BIRD ROCK HOME MORTGAGE,                             Case No.: 19cv2310-JAH (LL)
13   LLC,
14                                       Plaintiff,       ORDER:

15   v.                                                   1. GRANTING PLAINTIFF’S
16                                                        MOTION TO REMAND; AND
     DANIEL DAMIANO; MARGARET
17   DAMIANO; and DOES 1-10,
                                                          2. DENYING DEFENDANT’S
     INCLUSIVE,
18                                                        MOTION TO PROCEED IN FORMA
                                      Defendants.         PAUPERIS [Doc. No. 2]
19
20
                                         INTRODUCTION
21
           Plaintiff Bird Rock Home Mortgage, LLC, has filed a motion to remand this action
22
     to state court. (Doc. No. 3). After a careful review of the pleadings and for reasons set forth
23
     below, the Court (1) REMANDS the action to the California Superior Court for lack of
24
     subject matter jurisdiction; and (2) DENIES Defendants’ motion to proceed in forma
25
     pauperis as moot.
26
     //
27
     //
28

                                                      1
 1                                              BACKGROUND
 2             On October 4, 2019, Bird Rock Home Mortgage, LLC (“Plaintiff”), filed an
 3   unlawful detainer action against Daniel Damiano (“Defendant”)1, in the Superior Court
 4   of California, County of San Diego. (Doc. No. 1). Plaintiff is the owner of the property in
 5   question and alleged a cause of action pursuant to California Code of Civil Procedure §
 6   1161. Id.
 7             On December 4, 2019, Defendant, proceeding pro se, filed a notice of removal
 8   with a motion for leave to proceed in forma pauperis (“IFP”), pursuant to 28 U.S.C. §
 9   1915(a). See Doc. No. 2. Defendant claims this Court has federal question jurisdiction
10   over the case pursuant to Plaintiff’s violation of the Real Estate Settlement Procedures
11   Act, 12 U.S.C. § 2605.13. (Doc. No. 1 p. 2).
12             On December 9, 2019, Plaintiff filed a Motion to Remand the case to San Diego
13   County Superior Court for lack of both federal and diversity jurisdiction. (Doc. No. 3). In
14   addition, Plaintiff indicates he may be filing a future motion for Attorneys’ Fees.
15   Defendant failed to file a response to Plaintiff’s motion.
16                                                DISCUSSION
17             A defendant in state court may properly remove an action to federal court if the
18   action could have been filed originally in federal court. 28 U.S.C. § 1441(b). Original
19   jurisdiction may be based on either diversity or federal question. See Caterpillar Inc. v.
20   Williams, 482 U.S. 386, 392 (1987). The federal court is one of limited jurisdiction.
21   Gould v. Mutual Life Ins. Co. v. New York, 790 F.2d 769, 774 (9th Cir. 1986). As such, it
22   cannot reach the merits of any dispute until it confirms its own subject-matter
23   jurisdiction. Steel Co. v. Citizens for a Better Environ., 523 U.S. 83, 93-94 (1998). The
24   burden of establishing removal properly rests upon the removing party. Emrich v. Touche
25   Ross & Co., 846 F.2d 1190, 1195 (9th Cir. 1998). There is a strong presumption in favor
26   of remand. Sanchez v. Monumental Life Ins. Co., 102 F.3d 398, 403-04 (9th Cir. 1996).
27
28   1
         Defendant Margaret Damiano is deceased and is no longer a party to this action.

                                                          2
 1         A. Untimely Removal
 2         As a general matter, a defendant may petition for removal of a civil action within
 3   thirty days of receipt of the initial complaint. See 28 U.S.C. § 1446(b). Defendant was
 4   served with the Summons and Complaint on October 10, 2019. (Doc. No. 3). This allowed
 5   Defendant until November 9, 2019, to file a notion of removal. However, Defendant did
 6   not file their removal pleadings until December 4, 2019, which is almost 30 days beyond
 7   the removal time period. (Doc. No. 1). Therefore, Defendant’s removal is untimely.
 8         B. Federal Question
 9         Federal question jurisdiction "‘exists only when a federal question is presented on
10   the face of the plaintiff’s properly pleaded complaint.’ [Citation omitted].” Rivet v. Regions
11   Bank of Louisiana, 522 U.S. 470, 475 (1998). Plaintiff’s must plead a colorable claim
12   “arising under” the Constitution or laws of the United States to invoke federal-question
13   jurisdiction pursuant to 28 U.S.C. §1331. Arbaugh v. Y&H Corp., 546 U.S. 500, 513
14   (2006). To properly invoke federal question jurisdiction, a federal law or regulation must
15   be “an element, and an essential one, of the plaintiff’s cause of action.” Gully v. First Nat.
16   Bank, 299 U.S. 109, 112 (1936). However, “the federal question on which jurisdiction is
17   premised cannot be supplied via a defense; rather, the federal question must ‘be disclosed
18   upon the face of the complaint, unaided by the answer.’” Provincial Gov’t of Marinduque
19   v. Placer Dome, Inc., 582 F.3d 1083, 1086 (9th Cir. 2009) (quoting Phillips Petroleum Co.
20   v. Texaco, Inc., 415 U.S. 125, 127-28 (1974)). If “a federal court concludes that it lacks
21   subject-matter jurisdiction, the court must dismiss the complaint in its entirety.” Arbaugh,
22   546 U.S. at 514.
23         A review of the state court complaint in this case shows that Plaintiff alleges a single

24   unlawful detainer claim under California Code of Civil Procedure § 1161. See Doc. No. 1.

25   In the notice of removal, Defendant assert that Plaintiff violated the Real Estate Settlement

26   Procedures Act (“RESPA”). See Id. at 2. But this does not confer federal jurisdiction as the
     original state court complaint asserts a single unlawful detainer claim. See Id. at 9.
27
     Defendant cannot create federal jurisdiction through an actual or anticipated defense.
28

                                                   3
 1   Franchise Tax Bd. Of Cal. v. Constr. Laborers Vacation Trust, 463 U.S. 1, 10 (1983).
 2   Furthermore, Plaintiff’s potential violation of RESPA is not a substantial question of
 3   federal law that hinges on Plaintiff’s entitlement to relief on the unlawful detainer claim.
 4   In addition, federal question jurisdiction cannot “rest upon an actual or anticipated
 5   counterclaim.” Vaden v. Discover Bank, 556 U.S. 49, 60 (2009). As such, the Court cannot
 6   entertain Defendant’s RESPA argument on the basis of federal question jurisdiction.
 7         C. Diversity Jurisdiction
 8         Federal district courts have diversity jurisdiction over cases in which the opposing
 9   parties are citizens of different states and the amount in controversy exceeds $75,000. 28
10   U.S.C. § 1332(a). Here, both parties are citizens of California. Plaintiff is incorporated in
11   California and is therefore, a citizen of California. Defendant is a citizen of California as
12   the property in question in which Defendant resides in is located in the State of California.
13   See Doc. No. 1. Plaintiff correctly asserts that a Defendant that is a citizen of the forum
14   state cannot remove a case based upon diversity jurisdiction. (Doc. 3-1, p. 7; 28 U.S.C. §
15   1441(b)(2); Lincoln Property Co. v. Roche, 546 U.S. 81, 83 (2005)). In addition, the

16   amount in controversy is not satisfied. In an unlawful detainer action, damages are

17   calculated based upon the right to possession-rather than title. See Litton Loan Servicing,

18   L.P. v. Villegas, No. C 10-05478 PJH, 2011 WL 204322 at *2 (N.D. Cal. Jan. 21, 2011).
     Here, Plaintiff’s damages are accumulating at a rate of $119.83 per day beginning on
19
     October 4, 2019, (totaling approximately $14,139.94 to date). Accordingly, the damages
20
     sought in Plaintiff’s complaint do not satisfy the requisite $75,000 threshold amount.
21
     Therefore, this Court lacks diversity jurisdiction under 28 U.S.C. § 1332(a).
22
           D. Attorney’s Fees
23
           In circumstances where defendant’s removal of the action is objectively
24
     unreasonable, the Court may award attorney’s fees under §1447(c). Martin v. Franklin
25
     Capital Corp., 546 U.S. 132, 140-41 (2005). A district court maintains jurisdiction after
26
     remand to enter an award of fees and costs under 1447(c). See Moore v. Permanente Med.
27
     Group, 981 F.2d 443, 445 (9th Cir. 1992) (“[I]t is clear that an award of attorney’s fees is
28

                                                   4
 1   a collateral matter over which a court normally retains jurisdiction even after being divested
 2   of jurisdiction on the merits.”).
 3         As reflected above, Defendant has no objectively reasonable basis for seeking
 4   removal. Defendant has failed to establish this Court’s jurisdiction on the basis of federal
 5   question or diversity. Furthermore, Defendant’s removal on the eve of trial warrants
 6   attorney’s fees for an abuse of the removal process by delaying the state court proceeding.
 7                                         CONCLUSION
 8         Accordingly, IT IS HEREBY ORDERED that:
 9                1.     Plaintiff’s Motion to Remand is GRANTED;
10                2.     The Clerk of Court shall remand the action to the Superior Court of
11                       California, County of San Diego;
12                3.     Petitioner’s request to proceed in forma pauperis is DENIED as
13                       MOOT.
14                4.     Plaintiff shall file supplemental briefing by February 10, 2020
15                       detailing actual expenses, costs and fees incurred as a result of removal

16                       by Defendant;

17                5.     Defendant may respond to Plaintiff’s supplemental brief by February

18                       18, 2020.

19
20
     DATED: January 30, 2020
21
22                                                 _________________________________
23                                                 HON. JOHN A. HOUSTON
                                                   UNITED STATES DISTRICT JUDGE
24
25
26
27
28

                                                   5
